FILED
                              FOR PUBLICATION                              AUG 17 2016

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 14-50288

              Plaintiff-Appellee,               D.C. No.
                                                2:13-cr-00766-PSG-1
 v.

YIJUN ZHOU,                                     ORDER

              Defendant-Appellant.


Before: TASHIMA, SILVERMAN, and GRABER, Circuit Judges.

      The opinion and dissent filed on August 10, 2016, and published at 2016
WL 4205942, are withdrawn. The opinion shall not be cited as precedent by or to

any court of the Ninth Circuit. The court will file a new opinion in due course.